Citation Nr: 0615595	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-03 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for syphilis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 RO decision that denied service connection 
for syphilis.

In February 2004, the Board remanded this case for additional 
evidentiary development and to ensure compliance with VA's 
duties to notify and assist.


FINDINGS OF FACT

1.  The veteran received inservice treatment for syphilis, 
and this condition was acute and transitory and resolved 
without residual disability.  

2.  The veteran is not currently diagnosed with a residual of 
syphilis.


CONCLUSION OF LAW

Claimed residuals of syphilis were not incurred or aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The veteran is seeking service connection for syphilis.  
Through statements filed herein, the veteran contends that he 
developed syphilis during service, and that this has resulted 
in alcoholism and impotency.

The veteran served on active duty from November 1963 to 
November 1965.  A review of his service medical records 
revealed treatment for syphilis in November 1965.  

Following his discharge from the service, there is no showing 
of any treatment for syphilis, or any residual disability 
arising therefrom.  In March 2000, a VA genitourinary 
examination was conducted.  The examination report noted the 
veteran's inservice treatment for syphilis.  In discussing 
his medical history, the veteran denied any lethargy, 
weakness, anorexia, weight loss or weight gain.  He denied 
any problems with urinary frequency, nocturia, hesitancy, 
diminution of stream or dysuria.  He denied undergoing any 
dilations, drainage procedures, diet therapy or medications 
since his original inservice treatment for syphilis.  The 
veteran also reported that his syphilis had not affected his 
occupation or daily activities, and that he has had no loss 
of creative organ.  Physical examination revealed the 
veteran's penis was uncircumcised and without deformity. The 
VA examiner noted that no residuals of genitourinary disease 
were detected.  The report concluded with a diagnosis of 
syphilis, 37 years remote, cured.

In February 2006, a second VA genitourinary examination was 
conducted.  The VA examiner noted that he had reviewed the 
veteran's claim folder, and noted the veteran's inservice 
treatment for syphilis.  The veteran reported having no 
symptoms since his initial treatment for syphilis.  The 
report noted the veteran's complaints of a hard life based on 
the stigmata of having had syphilis.  It also noted his claim 
of an inability to have children as a result of his inservice 
syphilis.  The report noted that the veteran had undergone a 
laboratory evaluation for syphilis in March 2002 which 
revealed findings of nonreactive rapid plasma reagin 
(negative test for syphilis).  Physical examination revealed 
that he was in no apparent distress.  The veteran's penis was 
uncircumcised, and had no abnormal growths.  His testicles 
and anus were free of abnormality, and the VA examiner noted 
that there was no evidence of active syphilis.  The report 
concluded with a diagnosis of history of syphilis in 1965, 
cured, with Penicillin and no evidence of secondary tertiary 
syphilis.  Currently, he is asymptomatic and cured.

In considering the veteran's claim, the Board fully accepts 
the veteran's was treated for syphilis during service.  
However, this condition appears to have been acute and 
transitory.  There is no showing of any post service medical 
treatment for syphilis, or a condition related thereto.  
Moreover, two VA genitourinary examinations, in 2002 and 
2006, concluded that the veteran's syphilis was treated 
inservice, and was considered cured, without residual. 

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability. Degmetich v. Brown, 104 F.23d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
diagnose himself with a chronic residual of syphilis and then 
associate this condition with his active duty service.   

In the absence of a current medically diagnosed residual of 
syphilis there is no basis for service connection.  As the 
preponderance of the evidence is this claim, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duty to Notify and Duty to Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating actions, statements of the case and 
supplemental statement advised the veteran of the foregoing 
elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran has been 
provided with examinations where necessary in connection with 
his claim herein.  Thus, the Board considers the VA's duty to 
assist is satisfied.   

In this appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  Even 
though the notice was inadequate on these two elements, there 
is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  



ORDER

Service connection for syphilis is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


